


Exhibit 10.1

 

2011 IAC/InterActiveCorp

Deferred Compensation Plan for Non-Employee Directors

 

1.                                       PURPOSE.  The purpose of the
IAC/InterActiveCorp Deferred Compensation Plan for Non-Employee Directors (the
“Plan”) is to provide non-employee directors of IAC/InterActiveCorp (or any
successor thereto) (the “Company”) with an opportunity to defer Director Fees
(as defined in paragraph 4(b) below).

 

2.                                       EFFECTIVE DATE.  The Plan became
effective on March 10, 2011.

 

3.                                       ELIGIBILITY.  Any member of the Board
of Directors of the Company (the “Board”) who is not an employee of the Company
or of any subsidiary or affiliate of the Company is eligible to participate in
the Plan.

 

4.                                       ELECTION TO DEFER COMPENSATION.

 

(a)                                  Time of Eligibility.  An election to defer
Director Fees by a newly elected director shall be made by such director within
the 30-day period following his or her election to the Board, which election
shall only apply to Director Fees earned for services performed after the date
of such election.  A director who has either (i) not previously elected to defer
Director Fees or (ii) discontinued (or wishes to modify) a prior election to
defer Director Fees may elect to defer Director Fees (or modify an existing
deferral election) by giving written notice to the Company on or prior to
November 1 of each year (or such other date as may be determined from time to
time by the Secretary of the Company in accordance with paragraph 10 of the Plan
and in compliance with applicable law).  Any such election shall only apply to
Director Fees earned for services performed during the calendar year following
such written notice.  The effectiveness of a given election shall continue until
the participant’s Separation from Service, as defined in Section 14 of the Plan,
or until the end of the calendar year during which the participant gives the
Company written notice of its discontinuance or modification, whichever shall
occur first.  Any notice of discontinuance or modification shall operate
prospectively from the first day of the calendar year following the receipt of
such written notice by the Secretary of the Company, and Director Fees payable
during any subsequent calendar year shall either be paid (absent any timely
future deferral election) or deferred in accordance with the terms of the
discontinuance or modified election, as applicable; provided, however, that
Director Fees theretofore deferred shall continue to be withheld and shall be
paid in accordance with the notice of election pursuant to which they were
withheld.  All written notices regarding deferral elections and/or the
discontinuance or modification of prior deferral elections shall be made on a
form prescribed by the Company.

 

(b)                                 Amount of Deferral.  A participant may elect
to defer receipt of all or a specified portion of the cash fees receivable by
such participant for services performed as a director of the Company (which
amounts shall include fees for services as a member of one or more
Committee(s) of the Board and meeting attendance fees, if any (among other
fees), as and if applicable from time to time) that are otherwise payable to the
participant in cash (the “Director Fees”).

 

1

--------------------------------------------------------------------------------


 

(c)                                  Manner of Electing Deferral.  A participant
shall elect to defer Director Fees by giving written notice to the Company in a
form prescribed by the Company.  Such notice shall include:

 

(i)                                     the percentage or amount of Director
Fees to be deferred (the “Deferred Fees”);

 

(ii)                                  the allocation of the Deferred Fees
between the “Cash Fund” and “Share Units;” and

 

(iii)                               in the case of a participant’s initial
election only, an election of a lump-sum payment or of a number of annual
installments (not to exceed five) for the payment of the Deferred Fees (plus the
amounts (if any) credited under Section 5), with such lump-sum payment or the
first installment payment occurring on the later of (A) the calendar year
following the calendar year in which the participant’s Separation from Service
occurs (but not earlier than January 15th of such year) or (B) the first day of
the seventh month following the date on which the participant’s Separation from
Service occurs (and otherwise in compliance with applicable law), with any
successive annual installment payments to be made not earlier than
January 15th of each such year.  Any payment election made by a participant in
connection with his or her initial election to participate in the Plan shall
apply to all Deferred Fees, whether covered by the initial deferral election or
a subsequent deferral election; provided, however, that this paragraph
4(c)(iii) shall not preclude subsequent modifications to the payment election
described immediately above that are made in connection with a participant’s
Separation from Service and in compliance with paragraph (d) below.

 

(d)                                 Change in Deferral.  A participant may
change his or her payment election in accordance with the following
requirements:

 

(i)                                     Subject to clauses (ii) and (iii) of
this paragraph (d), such election may not take effect until the twelve (12)
month anniversary of the date the election is made and filed with the Secretary
of the Company using a form prescribed by the Company;

 

(ii)                                  Such lump-sum payment or the first
installment payment shall not be made less than five (5) years after the date
that the participant’s Deferred Fees (plus the amounts (if any) credited under
Section 5) would have been paid pursuant to paragraph (c)(iii) above (or such
later year if a prior modification was made pursuant to this paragraph); and

 

(iii)                               Any new election shall not be effective
unless made at least twelve (12) months prior to the year in which the payment
of the Deferred Fees (plus the amounts (if any) credited under Section 5) would
otherwise commence.

 

2

--------------------------------------------------------------------------------


 

5.                                       DEFERRED COMPENSATION ACCOUNT.  The
Company shall establish a book-entry account for each participant to record the
participant’s Deferred Fees (the “Account”).

 

(a)                                  For Deferred Fees allocated by the
participant to the Cash Fund:

 

(i)                                     at the time the Director Fees would
otherwise have been payable, the Account will be credited with the amount of the
Deferred Fees, receipt of which the participant has elected to defer, and

 

(ii)                                  at the end of each calendar year or
terminal portion of a year, the Account will be credited with deemed interest,
at an annual rate equivalent to the weighted average prime or base lending rate
of JP Morgan Chase Bank (including any successor thereto or such other financial
institution that may be selected from time to time by the Secretary of the
Company in accordance with paragraph 10 of the Plan and in accordance with
applicable law) for the relevant year or portion thereof (the “Interest
Equivalents”), upon the average daily balance in the Account during such year or
portion thereof.

 

(b)                                 For  Deferred Fees allocated by the
participant to Share Units:

 

(i)                                     at the time the Director Fees would
otherwise have been payable, (A) the Account will be credited with the amount of
the Deferred Fees, receipt of which the participant has elected to defer and
(B) such amount of Deferred Fees shall be converted on such date in book entry
to a number of “Share Units” (computed to the nearest 1/1000 of a share) equal
to the number of shares of common stock, par value $.001 per share (“Common
Stock”), of the Company that could have been purchased on such date with such
amount of Deferred Fees, using the closing price for the Common Stock on such
date (or, if such date is not a trading day, on the next preceding trading day)
on The Nasdaq Stock Market’s National Market System (“Nasdaq”) or, if the Common
Stock is not then listed or quoted on Nasdaq, the principal stock exchange on
which the Common Stock is then traded;

 

(ii)                                  on each date on which a cash dividend is
paid on the Common Stock, the Account will be credited with the number of Share
Units (computed to the nearest 1/1000 of a share) which theoretically could have
been purchased with the amount of dividends payable on the number of shares of
Common Stock equal to the number of Share Units in the participant’s Account
immediately prior to the payment of such cash dividend; the number of additional
Share Units shall be calculated as in paragraph 5(b)(i) above, provided that,
with respect to the payment of any other dividends, the Share Units in the
Account shall be adjusted in the manner provided in paragraph 7(d); and

 

3

--------------------------------------------------------------------------------


 

(iii)                               on the date of the occurrence of any event
described in paragraph 7(d) below, the Account will be credited with the number
of Shares Units necessary for an equitable adjustment, which adjustment shall be
determined in accordance with paragraphs 7(d) and 10 of the Plan and in
accordance with applicable law.

 

(c)                                  Unless otherwise determined by the
Secretary of the Company in accordance with paragraph 10 of the Plan and in
accordance with applicable law, Deferred Fees shall be payable (and related
amounts credited to participant Accounts) on a quarterly basis.  Each payment
shall be classified as a “separate payment” under Section 409A of the Code.

 

6.                                       VALUE OF DEFERRED COMPENSATION
ACCOUNTS.  The value of each participant’s Account on any date shall consist of
(a) in the case of the Cash Fund, the sum of the Deferred Fees credited in
accordance with paragraph 5 above and the Interest Equivalents credited through
such date, if any, and (b) in the case of the Share Units, the market value of
the corresponding number of shares of Common Stock on such date, determined
using the closing price for the Common Stock on such date (or, if such date is
not a trading day, on the next preceding trading day) on Nasdaq, or if the
Common Stock is not then listed or quoted on Nasdaq, the principal stock
exchange on which the Common Stock is then traded.  A participant’s Account
shall be credited with Interest Equivalents or additional Share Units, if any,
as applicable for so long as there is an outstanding balance credited to the
Participant’s Account.

 

7.                                       PAYMENT OF DEFERRED COMPENSATION.  No
payment shall be made from a participant’s Account except as follows:

 

(a)                                  The balance of Deferred Fees and Interest
Equivalents in a participant’s Account credited to the Cash Fund shall be paid
in cash in the manner elected in accordance with the provisions of paragraph
4(c) above.  If annual installments are elected, the amount of the first payment
shall be a fraction of the balance in the participant’s Account as of the
December 31 of the year preceding such payment, the numerator of which is one
and the denominator of which is the total number of annual installments
elected.  The amount of each subsequent payment shall be a fraction of the
balance in the participant’s Account as of December 31 of the year preceding
each subsequent payment, the numerator of which is one and the denominator of
which is the total number of installments elected minus the number of
installments previously paid.  Each payment pursuant to this paragraph
7(a) shall include Interest Equivalents, but only on the amount being paid, from
the preceding December 31 to the date of payment.

 

(b)                                 The balance in a participant’s Account
credited to Share Units shall be paid in the number of actual shares of Common
Stock equal to the whole number of Share Units in the participant’s Account.  If
annual installments are elected, the whole number of shares of Common Stock in
the first payment shall be a fraction of the number of Share Units in the
participant’s Account as of December 31 of the year preceding such payment, the
numerator of which is one and the denominator of which is the total number of
annual installments elected.  The whole number of shares of Common Stock in each

 

4

--------------------------------------------------------------------------------


 

subsequent payment shall be a fraction of the Share Units in the participant’s
Account as of December 31 of the year preceding each subsequent payment, the
numerator of which is one and the denominator of which is the total number of
installments elected minus the number of installments previously paid.  Cash
payments in lieu of fractional shares of Common Stock issuable in respect of
fractional Share Units, if applicable, shall be made with the last payment.

 

(c)                                  Notwithstanding the election of the
participant pursuant to paragraph 4(c), in the event of a participant’s death,
Disability or to comply with ethics laws or conflicts of interest laws in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(iii) (a “Conflict
Event”), the balance in the participant’s Account (in the case of the Cash Fund,
including Interest Equivalents in relation to the elapsed portion of the year in
which the participant’s death, Disability or Conflict Event occurs, if any)
shall be determined as of the date of death, Disability or Conflict Event, and
such balance shall be paid in one lump-sum payment in cash in the case of the
Cash Fund or in actual shares of Common Stock in the case of Share Units to the
participant or the participant’s estate, as the case may be, as soon as
reasonably practicable thereafter (and otherwise in compliance with applicable
law) but in no event later than the later of the last day of such calendar year
in which the death, Conflict Event or Disability occurred or ninety (90) days
following the occurrence of the death, Conflict Event or Disability.  For the
avoidance of doubt, in no event may any participant, directly or indirectly,
designate the calendar year of any payment to be made pursuant to the Plan.

 

(d)                                 In the event of any merger, consolidation,
acquisition of property or shares, stock rights offering, liquidation,
disaffiliation, or similar event affecting the Company or any of its
subsidiaries, the Board or the Compensation and Human Resources Committee (or
such other Committee as the Board may from time to time designate) (the
“Committee”) may make such equitable substitutions or adjustments in the
aggregate number of Share Units in a participant’s Account, in the form or type
of property represented by such Share Units and in the number and kind of shares
reserved for issuance as the Board or the Committee deems appropriate.  In the
event of a stock dividend, stock split, reverse stock split, separation,
spinoff, reorganization, extraordinary dividend of cash or other property, share
combination, or recapitalization or similar event affecting the capital
structure of the Company, the Committee or the Board shall make such
substitutions or adjustments as it deems appropriate and equitable to the
aggregate number of Share Units in a participant’s Account, in the form or type
of property represented by such Share Units and in the number and kind of shares
reserved for issuance.  Any successor corporation or other acquirer of the
Company shall be required to assume the Company’s obligations hereunder and
substitute an appropriate number of shares of stock or other equity measure of
such successor entity for Share Units.

 

8.                                       PARTICIPANT’S RIGHTS UNSECURED.  The
right of a participant to receive any unpaid portion of the participant’s
Account, whether the Cash Fund or Share Units, shall be an unsecured claim
against the general assets of the Company.

 

5

--------------------------------------------------------------------------------


 

9.                                       NONASSIGNABILITY.  The right of a
participant to receive any unpaid portion of the participant’s Account shall not
be assigned, transferred, pledged or encumbered or be subject in any manner to
alienation or anticipation.

 

10.                                 ADMINISTRATION.  This Plan shall be
administered by the Secretary of the Company, who shall have the authority to
adopt rules and regulations for carrying out the Plan and to interpret, construe
and implement the provisions thereof.

 

11.                                 STOCK SUBJECT TO PLAN.  The total number of
Share Units that may be credited to the Accounts of all eligible directors, and,
subject to Section 7(d) of the Plan, the total number of shares of Common Stock
reserved and available for issuance, under the Plan shall be 100,000.

 

12.                                 CONDITIONS UPON ISSUANCE OF COMMON STOCK. 
Shares of Common Stock shall not be issued pursuant to the Plan unless the
issuance and delivery of such shares pursuant hereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares of Common Stock may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

13.                                 AMENDMENT AND TERMINATION.  This Plan may be
amended, modified or terminated at any time by the Committee or the Board;
provided, however, that no such amendment, modification or termination shall,
without the consent of a participant, adversely affect such participant’s rights
with respect to amounts theretofore accrued to the participant’s Account and any
amendment or termination of the Plan shall be effected in accordance with the
requirements of Section 409A of the Code.

 

14.                                 SECTION 409A OF THE CODE.

 

(a)                                  The terms and conditions of the Plan are
intended to comply (and shall be interpreted in accordance) with Section 409A of
the Code and the regulations thereunder.

 

(b)                                 For purposes of this Plan, “Separation from
Service” shall mean a “separation from service,” as defined in Section 409A of
the Code.

 

(c)                                  No action shall be taken under the Plan
that will cause any Account to fail to comply in any respect with Section 409A
of the Code without the written consent of the participant.

 

(d)                                 Any adjustments to Share Units and/or cash
payments made pursuant to paragraph 7(d) shall be made (i) in compliance with
the requirements of Section 409A of the Code and (ii) in such a manner as to
ensure that after such adjustment and/or cash payment the Share Units or
Deferred Fees comply with the requirements of Section 409A of the Code.

 

(e)                                  Notwithstanding any other provision of this
Plan to the contrary, if the participant is a Specified Employee at the time of
his or her Separation from Service, any

 

6

--------------------------------------------------------------------------------


 

payment to be made to a participant upon his or her Separation from Service
shall be delayed until the earlier of (i) first day of the seventh month
following his or her Separation from Service or (ii) upon such participant’s
death.  For the avoidance of doubt, in no event may any participant, directly or
indirectly, designate the calendar year of any payment to be made pursuant to
the Plan.  For purposes of this Plan, “Specified Employee” shall mean any
Participant who is a “key employee” (as defined in Code Section 416(i) without
regard to paragraph (5) thereof), as determined by the Company in accordance
with its uniform policy with respect to all arrangements subject to Code
Section 409A, based upon the twelve (12) month period ending on each
December 31st.  All participants who are determined to be key employees under
Code Section 416(i)(1)(A)(i), (ii) or (iii) (without regard to paragraph
(5) thereof) on December 31st shall be treated as Specified Employees for
purposes of the Plan during the twelve (12) month period that begins on the
following April 1st.

 

(f)                                    For purposes of this Plan, “Disability”
shall mean a disability within the meaning of Section 409A of the Code.

 

7

--------------------------------------------------------------------------------
